DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 8, 2021; September 28, 2021; and July 09, 2021 were filed after the mailing date of the Non-Final Office Action on June 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Efficient Design of SS Block” as cited in IDS dated July 09, 2021 (hereinafter “Reference A”) in view of Chen et al. (hereinafter “Chen”, US 2020/0100229).
Regarding claims 9, and 16, Reference A discloses a terminal, and a radio communication method for a terminal comprising: 
reception of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) in a given block that is formed by a given number of symbols and a given number of subcarriers (i.e., PSS, PSS, and PBCH is formed by a number of symbols, and subcarriers as shown in Fig. 3(a)-(d)); and 
the PSS, the SSS and the PBCH that form the given block (i.e., a block as shown in Fig. 3(a)-(d)),
wherein the PSS and the SSS are located in a first frequency domain (i.e., PSS & SSS is located in a first band as shown in Fig. 3(c)), 
wherein the PBCH is located in at least part of a second frequency domain that is broader than the first frequency domain (i.e., PBCH is located in a larger band as shown in Fig. 3(c)), and 
wherein the PBCH is located in at least part of a first given domain neighboring the SSS in the frequency direction in the given block (i.e., PBCH is located in one of the frequency band and is adjacent to SSS as shown in Fig. 3(c)) and the PBCH is not located in a second given domain neighboring the PSS in the frequency direction in the given block (i.e., the PBCH and SSS is transmitted in the same time symbols as shown in Fig. 3(c) to reduce the time length of the SSS block). 
Reference, however, does not disclose the terminal includes:
a processor that controls reception of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH); and 
a receiver that receives the PSS, the SSS and the PBCH.
In a similar endeavor, Chen discloses downlink control information design for low cost devices.  Chen also discloses the terminal (i.e., UE 120 as shown in Fig. 3) comprises:
a processor that controls reception of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (i.e., a controller/processor 380 as shown in Fig. 3, and as described in paragraph 0034); and 
a receiver that receives the PSS, the SSS and the PBCH (i.e., receive processor 358 as shown in Fig.3 , and as described in paragraph 0034).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to control and/or process the information.
With further regard to claim 15, the Examiner rejects this claim at least for the same reasons discussed above.  In addition, Chen also discloses a base station (i.e., base station 110 as shown in Fig. 3) comprises a processor that controls transmission of a first synchronization signal (PSS), a second synchronization signal (SSS), and a broadcast channel (PBCH) (i.e., controller/processor 340 as shown in Fig. 3, and as described in paragraph 0034); and a transmitter that transmits the PSS, the SSS, and the PBCH (i.e., a transmitter processor 320 as shown in Fig. 3, and as described in paragraph 0034).
With regard to claim 17, since claim limitations include similar features to those of recited within claims 9 and 15, the Examiner rejects claim 17 at least for the same reasons discussed above. 

Regarding claim 14, Reference A, and Chen disclose all limitations recited within claims as described above.  Reference A also discloses wherein the second frequency domain is less than double a size of the first frequency domain (i.e., PBCH in Fig. 3(a) and Fig. 3(d).  Only one copy of PBCH is transmitted in Fig. 3(d) and it is spread across the five time symbols). 

Regarding claim 18, Reference A, and Chen disclose all limitations recited within claims as described above.  Reference A also discloses wherein in the given block, a downlink signal is not located in a given resource that is contiguous with a resource of the PSS in the frequency direction (i.e., the PBCH and SSS is transmitted in the same time symbols as shown in Fig. 3(c) to reduce the time length of the SSS block).

Regarding claim 19, Reference A, and Chen disclose all limitations recited within claims as described above.  Reference A also discloses wherein the first frequency domain is included in a range of the second frequency domain, and a frequency domain of the given resource is an entire domain of the second frequency domain except for the first frequency domain (i.e., the PBCH and SSS is transmitted in the same time symbols as shown in Fig. 3(c) to reduce the time length of the SSS block).


Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference A in view of Chen, and further in view of “Remaining Issues for SSB Design” as cited in IDS dated July 09, 2021 (hereinafter “Reference B”).
Regarding claim 10, Reference A, and Chen disclose all limitations recited within claims as described above.  Reference A also discloses wherein the PBCH comprises:
a second part of the PBCH located in at least part of the first given domain in a symbol that is the same as that for the SSS (i.e., the PBCH and SSS is transmitted in the same time symbols as shown in Fig. 3(c)). 
The combination of Reference A and Chen does not disclose a first part of the PBCH located in the second frequency domain in a symbol other than that for the PSS and the SSS.
In a similar endeavor, Reference B discloses the remaining issues for SSB design.  Reference B also discloses a first part of the PBCH located in the second frequency domain in a symbol other than that for the PSS and the SSS (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to meet the requirements for multi-beam forming systems.  

Regarding claim 11, Reference A, Chen, and Reference B disclose all limitations recited within claims as described above.  Reference B also discloses wherein the second part of the PBCH is spaced from the SSS by a number of given subcarriers (i.e., guard bands as shown in Fig. 1). 

Regarding claim 12, Reference A, Chen, and Reference B disclose all limitations recited within claims as described above.  Reference B also discloses wherein the second part of the PBCH is located in a third given domain spaced from the SSS by a first number of subcarriers, and in a fourth given domain spaced from the SSS by a second number of subcarriers (see Fig. 1). 

Regarding claim 13, Reference A, and Chen disclose all limitations recited within claims as described above.  Reference A also discloses and the first given domain is a domain in which the first frequency domain and the second frequency domain do not overlap (see Fig. 3(c)).  Reference A and Chen, however, does not expressly disclose wherein the first frequency domain is included in the second frequency domain.
In a similar endeavor, Reference B discloses the remaining issues for SSB design.  Reference B also discloses wherein the first frequency domain is included in the second frequency domain (i.e., guard band is included in upper and lower SSS as shown in Fig. 1).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on July 07, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644